 Case 1:19-cv-02207-MN Document 104 Filed 08/31/21 Page 1 of 2 PageID #: 3149



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


   ACUITY BRANDS LIGHTING, INC.,                        )
                                                        )   Civil Action No. 1:19-cv-2207-MN
              Plaintiff/Counterclaim Defendant,         )
                                                        )   JURY TRIAL DEMANDED
                   v.                                   )
                                                        )
   ULTRAVISION TECHNOLOGIES, LLC,                       )
                                                        )
              Defendant/Counterclaim Plaintiff.         )
                                                        )
                                                        )

                            JOINT MOTION TO DISMISS WITHOUT
                                       PREJUDICE

       Pursuant to the Federal Rules of Civil Procedure 41(a)(2), Plaintiff Acuity Brands Lighting,

Inc., (“Acuity”) and Defendant Ultravision Technologies, LLC (“Ultravision”) (collectively, the

“Parties”), have resolved their respective claims for relief asserted in this litigation. Accordingly, the

Parties respectfully request that all claims asserted against Defendant by Plaintiff and all

counterclaims asserted by Defendant against Plaintiff herein are dismissed, without prejudice. Each

of the Parties to this Joint Motion is to bear its own costs and fees, including attorneys’ fees.

          So agreed and stipulated.

 Dated: August 31, 2021

 BAYARD, P.A.                                       DUANE MORRIS LLP


 /s/ Ronald P. Golden III                           /s/ Richard L. Renck
 Stephen B. Brauerman (No. 4952)                    Richard L. Renck (No. 3893)
 Ronald P. Golden III (No. 6254)                    222 Delaware Avenue, Suite 1600
 600 N. King Street, Suite 400                      Wilmington, DE 19801
 P.O. Box 25130                                     (302) 657-4900
 Wilmington, Delaware 19899                         rlrenck@duanemorris.com
 (302) 655-5000
 sbrauerman@bayardlaw.com
                                                    1
 Case 1:19-cv-02207-MN Document 104 Filed 08/31/21 Page 2 of 2 PageID #: 3150



rgolden@bayardlaw.com

OF COUNSEL:                                OF COUNSEL:

Alfred R. Fabricant                        Matthew S. Yungwirth
Joseph M. Mercadante                       Glenn D. Richardson
Daniel J. Shea
FABRICANT LLP                              DUANE MORRIS LLP
411 Theodore Fremd Road,                   1075 Peachtree Street, Suite 2000
Suite 206 South                            Atlanta, GA 30309
Rye, New York 10580                        (404) 253-6900
(212) 257-5797                             msyungwirth@duanemorris.com
ffabricant@fabricantllp.com                gdricheson@duanemorris.com
jmercadant@fabricantllp.com
dshea@fabricantllp.com                     Counsel for Plaintiff Acuity Brands Lighting,
                                           Inc.

Counsel for Defendant
Ultravision Technologies, LLC



IT IS SO ORDERED this _____ day of _____, 2021


                                                     _____________________________
                                                     The Honorable Maryellen Noreika
                                                     United States District Judge




                                           2
